Case 18-10248-MFW   Doc 1433   Filed 01/31/19   Page 1 of 10
                    Case 18-10248-MFW                   Doc 1433          Filed 01/31/19           Page 2 of 10


                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


In re: The Bon-Ton Stores, Inc., et.al.                                                                  Case No. 18-10248 (MFW)
Debtors                                                                                           Reporting Period: December 2018


                                                           General Notes

Debtor-In-Possession Financial Statements

The financial statements and supplemental information contained herein are unaudited, preliminary, and may not comply with
generally accepted accounting principles in the United States of America ("U.S. GAAP") in all material respects. On April 18,
2018, as approved and authorized by the Bankruptcy Court, the Debtors entered into an agency agreement with a joint venture
group comprised of GA Retail, Inc. and Tiger Capital Group, LLC ("Agent"), and Wilmington Savings Fund Society, FSB, as the
indenture agent and collateral trustee for the Debtors' 8% Second Lien Secured Senior Notes due 2021 (collectively with Agent,
"Purchaser"). The agency agreement appoints Agent to act as the Debtors' exclusive agent for the purposes of selling the Debtors'
inventory and other assets, the proceeds of which are the exclusive property of the Purchaser. Consideration received by the
Debtors includes, among other things, the payoff of the Debtors' Senior Secured Super-Priority Debtor-In-Possession Loan and
Security Agreement by the Agent, $125 million of Note Claims are deemed offset and exchanged for Purchaser's rights and the
Debtors' obligations under the agency agreement, and Wind-Down Funding provided by the Agent.

Financial Accounting Standards Board Accounting Standards Codification ("ASC") 205-30, (Liquidation Basis of Accounting)
("ASC 205-30"), defines liquidation as the process by which an entity converts its assets to cash and settles its obligations in
anticipation of ceasing all activities. ASC 205-30 requires an entity measure assets to reflect the estimated amount of
consideration it expects to collect, and to measure liabilities in accordance with other ASC Topics. As a result of the agency
agreement described above, the financial statements have been prepared in accordance with ASC 205-30. The unaudited financial
statements have been derived from the books and records of the Debtors. This information, however, has not been subject to
procedures that would typically be applied to financial information presented in accordance with U.S. GAAP, and upon
application of such procedures, the Debtors believe that the financial information could be subject to changes, and these changes
could be material. All amounts are in U.S. dollars.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period
or for the full year and may not necessarily reflect the results of operations, financial position and cash flows of the Debtors in the
future.

The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee.

Liabilities Subject to Compromise
As a result of the chapter 11 filings, the payment of prepetition indebtedness is subject to compromise or other treatment under a
plan of reorganization or liquidation. The determination of how liabilities will ultimately be settled or treated cannot be made
until the Bankruptcy Court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such liabilities is
not determinable at this time. U.S. GAAP requires prepetition liabilities that are subject to compromise to be reported at the
amounts expected to be allowed as claims, even if they may be settled for lesser amounts. The amounts currently classified as
liabilities subject to compromise are preliminary and may be subject to future adjustments depending on Court actions, further
developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral
securing such claims, rejection of executory contracts, continued reconciliation or other events. The values reflect payments made
on account of First Day Orders but do not reflect any liabilities potentially assumed by the Purchaser.


Reorganization Items
U.S. GAAP requires expenses and income directly associated with the chapter 11 filings to be reported separately in the income
statement as reorganization items. Reorganization items includes expenses related to legal advisory and representation services,
other professional consulting and advisory services, expenses associated with the rejection of unexpired leases and changes in
liabilities subject to compromise recognized as there are changes in amounts expected to be allowed as claims.



                                                                                                                               Page 1 of 1
                                                            Case 18-10248-MFW                      Doc 1433             Filed 01/31/19            Page 3 of 10
In re: The Bon-Ton Stores, Inc., et.al.                                                                                                                                                         Case No. 18-10248 (MFW)
Debtors                                                                                                                                                                                  Reporting Period: December 2018

                                                                                                    MOR - 1
                                                                                         Statement of Cash Flows (1) (2)
                                                                            For the Period December 2, 2018 through January 5, 2019
                                                                                                 (Unaudited)

In Thousands $USD
                               Case #        18-10248        18-10249         18-10251        18-10253         18-10252         18-10250         18-10247      18-10254       18-10255           18-10256
                                                         The Bon-Ton                                           Bon-Ton                          Bonstores     Bonstores      Bonstores          Bonstores
                                         The Bon-Ton      Department      Carson Pirie                     Distribution,     The Bon-Ton    Holdings One,    Realty One, Holdings Two,        Realty Two,
                               Debtors    Stores, Inc.    Stores, Inc.    Scott II, Inc.   McRIL, LLC              LLC        Giftco, LLC            LLC            LLC           LLC                LLC                  Total

Receipts
Total Operating Receipts (3)                     -               -                 -              -                -                 -              -                -               -                                      -

Disbursements (6)
   Merchandise                                   -               -                 -              -                -                 -              -                -               -                -                     -
   Expenses                                      -            (6,218)             113             232                  1             -              -                -               -                -               (5,871)
   Payroll                                       -               -                -               -                -                 -              -                -               -                -                  -
 Total Operating Disbursements                   -            (6,218)             113             232                  1             -              -                -               -                -               (5,871)
 Professional Fees & Expenses                    -                 18             -               -                -                 -              -                -               -                -                    18
 U.S. Trustee Quarterly Fees                     -               -                -               -                -                 -              -                -               -                -                  -
Total Disbursements                              -            (6,199)             113             232                  1             -              -                -               -                -               (5,853)

Net Cash Flow (4)                                -             6,199             (113)           (232)                 (1)           -              -                -               -                -                5,853


Disbursements for Calculating
U.S. Trustee Quarterly Fees (5)                  -            (6,199)             113             232                  1             -              -                -               -                -               (5,853)

Notes:
(1) The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is unaudited and subject to future adjustment. Certain totals may
not sum due to rounding.
(2) This statement reflects unrestricted cash and represents the book balances of the company. Furthermore, due to the consolidated cash management reporting system, certain cash payments may be paid out of a
legal entity that is different than the legal entity where the expenses were incurred. Also, certain cash receipts may be received in a different legal entity that is different than the legal entity where the accounts
receivable is recorded.
(3) Receipts are the exclusive property of the Purchaser in accordance with the Agency Agreement.
(4) Net Cash Flow excludes transfers in from Debtors and transfers out to Debtors.
(5) Disbursements for calculating U.S. trustee quarterly fees includes total operating disbursements and professional fees & expenses.
(6) Disbursements exclude expenses that the Agent is responsible for payment in accordance with the Agency Agreement.




                                                                                                                                                                                                            Page 1 of 1
                         Case 18-10248-MFW                Doc 1433        Filed 01/31/19         Page 4 of 10
In re: The Bon-Ton Stores, Inc., et.al.
Debtors                                                                                                     Case No. 18-10248 (MFW)
                                                                                                      Reporting Period: December 2018

                                                        MOR - 1a
      Debtor Statement with Respect to Bank Account Reconciliations, Bank Statements and Cash Disbursements Journal
                                                     January 5, 2019
                                                       (Unaudited)



Bank Account Reconciliation & Cash Disbursements Journals

The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis. The Debtors affirm
that within their financial accounting systems, check registers and/or disbursement journals are maintained for each disbursement
account.

Bank Statements

The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.

The Debtors affirm that no accounts were opened or closed during the current reporting period.


                                                                                              Account Number             1/5/2019 Bank
Debtor Entity                   Bank Name                Account Type                         (Last 4 digits only)       Balance (USD)
The Bon Ton Dept Stores, Inc.   Wells Fargo Bank, N.A.   Accounts Payable Check - Lawson      ****0702               $              -
The Bon Ton Dept Stores, Inc.   Wells Fargo Bank, N.A.   Payroll Account                      ****0694               $              -
The Bon Ton Dept Stores, Inc.   Wells Fargo Bank, N.A.   Concentration Account                ****6130               $     5,869,857.00
The Bon Ton Dept Stores, Inc.   Wells Fargo Bank, N.A.   Utility Cash Deposit                 ****0024               $       850,437.00
The Bon Ton Dept Stores, Inc.   Wells Fargo Bank, N.A.   General Estate Fund                  ****9722               $              -




                                                         Total Bank Account Cash                                     $     6,720,294.00




                                                                                                                            Page 1 of 1
                                                  Case 18-10248-MFW               Doc 1433       Filed 01/31/19          Page 5 of 10



In re: The Bon-Ton Stores, Inc., et.al.                                                                                                                   Case No. 18-10248 (MFW)
Debtors                                                                                                                                            Reporting Period: December 2018



                                                                                          MOR - 1b
                                                                       Schedule of Professional Fees and Expenses Paid
                                                                  For the Period December 2, 2018 through January 5, 2019
                                                                                         (Unaudited)



                                                                                                   Check                       Amount Paid                   Year-To-Date
                   Payee                              Role In Case         Period Covered    Number      Date               Fees        Expenses          Fees         Expenses
Paul, Weiss, Rifkind, Wharton & Garrison LLP   Attorneys at Law                Sep-18          Wire      12/4/2018   $       18,154.28   $     -    $    2,704,454.03   $     2,284.28




                                                                                                      Total          $      18,154.28    $    -     $   2,704,454.03    $    2,284.28




                                                                                                                                                                            Page 1 of 1
                                                           Case 18-10248-MFW                      Doc 1433           Filed 01/31/19              Page 6 of 10
In re: The Bon-Ton Stores, Inc., et.al.                                                                                                                                                        Case No. 18-10248 (MFW)
Debtors                                                                                                                                                                                 Reporting Period: December 2018
                                                                                                    MOR - 2
                                                                                          Statement of Operations (1) (2)
                                                                             For the Period December 2, 2018 through January 5, 2019
                                                                                                  (Unaudited)
In Thousands $USD
                                Case #          18-10248         18-10249         18-10251         18-10253        18-10252         18-10250         18-10247      18-10254       18-10255          18-10256
                                                             The Bon-Ton                                           Bon-Ton                          Bonstores     Bonstores      Bonstores         Bonstores
                                           The Bon-Ton        Department      Carson Pirie                     Distribution,     The Bon-Ton    Holdings One,    Realty One, Holdings Two,       Realty Two,
                                Debtors     Stores, Inc.      Stores, Inc.    Scott II, Inc.    McRIL, LLC             LLC        Giftco, LLC            LLC            LLC           LLC               LLC                Total


Total Sales                                         -                -                 -              -                -                -               -               -               -                -                 -
Total Other Income                                  -                -                 -              -                -                -               -               -               -                -                 -
Cost of Goods Sold                                  -                -                 -              -                -                -               -               -               -                -                 -
  Gross Margin                                      -                -                 -              -                -                -               -               -               -                -                 -
Total SG&A                                          -            (11,754)                  78         231                  1            -               -               -               -                -             (11,444)
Loss on Liquidation                                 -                -                 -              -                -                -               -               -               -                -                 -
Depreciation                                        -                -                 -              -                -                -               -               -               -                -                 -
Amortz. of Lease-Related Interests                  -                -                 -              -                -                -               -               -               -                -                 -
  Income (Loss) From Operations                     -             11,754               (78)          (231)                 (1)          -               -               -               -                -              11,444
Reorganization Costs                                -                150               -              -                -                -               -               -               -                -                 150
Interest Expense                                    -                -                 -              -                -                -               -               -               -                -                 -
  Income (Loss) Before Income Taxes                 -             11,604               (78)          (231)                 (1)          -               -               -               -                -              11,294
Income Tax                                          -                -                 -              -                -                -               -               -               -                -                 -
  Net Income (Loss)                                 -             11,604               (78)          (231)                 (1)          -               -               -               -                -              11,294

Notes:
(1) The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is unaudited and subject to future adjustment. Certain totals may
not sum due to rounding.
(2) These statements do not include certain GAAP adjustments and reclassifications.




                                                                                                                                                                                                             Page 1 of 1
                                                                   Case 18-10248-MFW                             Doc 1433             Filed 01/31/19               Page 7 of 10
In re: The Bon-Ton Stores, Inc., et.al.                                                                                                                                                                                Case No. 18-10248 (MFW)
Debtors                                                                                                                                                                                                         Reporting Period: December 2018
                                                                                                                       MOR - 3
                                                                                                                 Balance Sheet (1) (2)
                                                                                                                   January 5, 2019
                                                                                                                     (Unaudited)
In Thousands $USD
                                                   Case #        18-10248        18-10249        18-10251         18-10253      18-10252        18-10250     18-10247        18-10254       18-10255        18-10256
                                                                             The Bon-Ton                                         Bon-Ton                     Bonstores      Bonstores      Bonstores        Bonstores
                                                             The Bon-Ton      Department      Carson Pirie                   Distribution,   The Bon-Ton Holdings One,     Realty One, Holdings Two,      Realty Two,
                                                  Debtors     Stores, Inc.     Stores, Inc.   Scott II, Inc.   McRIL, LLC            LLC      Giftco, LLC         LLC             LLC           LLC              LLC     Eliminations    Consolidated
Assets
  Cash                                                                 -           6,720               -                -              -              -              -              -               -               -              -           6,720
  Inventory                                                            -               -               -                -              -              -              -              -               -               -              -               -
  Prepaid Expenses & Other Current Assets                              -           5,160               -                -             10              -              -              -               -               -              -           5,170
    Total Current Assets                                               -          11,880               -                -             10              -              -              -               -               -              -          11,890
  Fixed Assets, Net                                                    -               -               -                -              -              -              -              -               -               -              -               -
  Intangibles, Net                                                     -               -               -                -              -              -              -              -               -               -              -               -
  Investment in Subs                                            (588,727)        672,365         154,771                -              -              -         29,871              -         (47,447)              -       (220,833)              -
  Other Long-Term Assets                                               -           3,965              10                5              -              -              -              -               -               -              -           3,980
  Due To/From Other Bon Ton Entities                               6,255        (778,474)        562,628          188,151          2,108         36,908              -         29,871               -         (47,447)             -               -
Total Assets                                                    (582,472)        (90,264)        717,409          188,156          2,118         36,908         29,871         29,871         (47,447)        (47,447)      (220,833)         15,870

Liabilities & Shareholders Deficit
  Liabilities Not Subject to Compromise (Post)
  Accounts Payable                                                      -            963                -               -              -              -               -              -               -              -               -            963
  Unmatched Receipts                                                    -              -                -               -              -              -               -              -               -              -               -              -
  Accrued Payroll & Benefits                                            -             14                -               -              -              -               -              -               -              -               -             14
  Accrued Expenses                                                      -         53,291           41,261          36,870           (775)             -               -              -               -              -               -        130,647
  DIP Revolving Credit Facility                                         -              -                -               -              -              -               -              -               -              -               -              -
  Current Portion of Capital Leases                                     -              -                -               -              -              -               -              -               -              -               -              -
   Total Current Liabilities Not Subject to Compromise                  -         54,268           41,261          36,870           (775)             -               -              -               -              -               -        131,624
  Capital Leases                                                        -              -                                -              -              -               -              -               -              -               -              -
  Other Long-Term Liabilities                                           -              -                -               -              -              -               -              -               -              -               -              -
  Total Liabilities Not Subject to Compromise                           -         54,268           41,261          36,870           (775)             -               -              -               -              -               -        131,624
  Liabilities Subject to Compromise (Pre) (3)                           -        423,161               43               -              -         23,394               -              -               -              -               -        446,598
  Shareholders' Deficit
  Common Stock                                                       180             180              15                -              0              0              -              -               -               -           (196)            180
  Class A Common Stock                                                30              30               -                -              -              -              -              -               -               -            (30)             30
  Treasury Stock                                                  (1,387)         (1,387)              -                -              -              -              -              -               -               -          1,387          (1,387)
  Paid In Capital                                                167,188         356,767         470,123          252,456         25,430          3,001         41,752         41,752          17,947          17,947     (1,227,174)        167,188
  Comprehensive Loss                                             (67,763)        (67,763)              -                -              -              -              -              -               -               -         67,763         (67,763)
  Accumulated Deficit                                           (680,721)       (855,520)        205,967         (101,170)       (22,537)        10,513        (11,881)       (11,881)        (65,394)        (65,394)       937,417        (660,600)
  Total Shareholders' Deficit                                   (582,472)       (567,693)        676,105          151,286          2,893         13,514         29,871         29,871         (47,447)        (47,447)      (220,833)       (562,352)

 Total Liabilities & Shareholders' Deficit                        (582,472)        (90,264)       717,409         188,156           2,118         36,908          29,871         29,871          (47,447)       (47,447)      (220,833)        15,870
 Notes:
(1) The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is unaudited and subject to future adjustment. Certain totals may not sum due to rounding.
(2) These statements do not include certain GAAP adjustments and reclassifications.
(3) Liabilities Subject to Compromise (Pre) is comprised of pre-petition accounts payable, senior note debt and senior note interest.


                                                                                                                                                                                                                                        Page 1 of 1
Case 18-10248-MFW   Doc 1433   Filed 01/31/19   Page 8 of 10
                  Case 18-10248-MFW              Doc 1433        Filed 01/31/19        Page 9 of 10



In re: The Bon-Ton Stores, Inc., et. al                                                      Case No. 18-10248 (MFW)
Debtors                                                                               Reporting Period: December 2018


                                                 MOR - 5a
                      Explanation Regarding Trade Accounts Receivable and Reconciliaiton
                                               January 5, 2019



The Debtors do not have trade accounts receivable as their Private Label credit card receipts (which are sold to and
processed by a third party) are paid to The Bon-Ton Department Stores, Inc. within five days of the sales transaction.




                                                                                                               Page 1 of 1
                  Case 18-10248-MFW                Doc 1433         Filed 01/31/19      Page 10 of 10



In re: The Bon-Ton Stores, Inc., et. al.                                                       Case No. 18-10248 (MFW)
Debtors                                                                                 Reporting Period: December 2018


                                                        MOR - 5b
                                                   Debtor Questionnaire
                                                     January 28, 2019

Must be completed each month                                                                Yes              No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                             X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                             X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                            X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                            X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has
                                                                                                             X
   been opened provide the required documentation pursuant to
   the Delaware Local Rule 4001-3.




                                                                                                             Page 1 of 1
